DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
 
Response to Amendment
	The amendment filed 11/29/2021 has been entered. Claims 1, 7-8 have been amended. Claims 3-4 were previously cancelled. Claims 1-2, 5-14 remain pending in this application. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 5-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a first photoinitiator is activated by only visible light and a second photoinitiator is activated by only UV light” and “exposing the switchable adhesive to UV light and switching the switchable adhesive from the wear state to a removal state by activating both the first photoinitiator and the second photoinitiator.” It is unclear how exposure to UV light would activate the first photoinitiator since claim 1 recites that the first photoinitiator is activated by only visible light. Thus, while the first photoinitiator might be in the active state during exposure of the switchable adhesive to UV light, the actual activation of the first photoinitiator by exposure to UV light would not be possible since claim 1 recites that the first photoinitiator is activated by only visible light. For the purposes of compact prosecution, claim 1 will be interpreted as “exposing the switchable adhesive to UV light and switching the switchable adhesive form the wear state to a removal state, wherein the first photoinitiator is already activated and the UV light activates the second photoinitiator.”
	Claims 2 and 5-14 are also rejected due to dependency on claim 1. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pearce et al. (WO 2015/082877 A1, Pub. No.: US 2017/0028098 A1 is equivalent and is cited herein), in view of Tunius (Pub. No.: US 2013/0017246 A1).
	Regarding claim 1, Pearce discloses a method for applying an adhesive composition to a skin surface of a user (abstract), the method comprising:
	Providing a light-switchable adhesive composition comprising a switchable adhesive (curable adhesive, ¶ 0043, ln. 1-5) having at least one photoinitiator (crosslinking agent, ¶ 0050, ln. 1-5), wherein a first photoinitiator is activated by only visible light (¶ 0015, ln. 3-6); 
	Applying the light-switchable adhesive composition to the skin surface of the user (¶ 0045, ln. 4-7),
	Exposing the switchable adhesive only to visible light (¶ 0015, ln. 1-6), and switching the switchable adhesive from an application state to a wear state (¶ 0054, 1-4) by activating the first photoinitiator (¶ 0015, ln. 1-6).
	Pearce fails to disclose that the method is for removing the adhesive composition from the skin surface of the user, at least two different photoinitiators with different absorption spectra, wherein a second photoinitiator is activated by only UV light; exposing the switchable adhesive to UV light and switching the switchable adhesive from the wear state to a removal state by activating the second photoinitiator and not the first photoinitiator, and removing the light-switchable adhesive composition from the skin surface of the user.  
	Tunius teaches a method for removing an adhesive composition from a skin surface of a user (¶ 0002, ln. 3-5) in the same field of endeavor, the method comprising:
	A light-switchable adhesive composition comprising a switchable adhesive (¶ 
	Exposing the switchable adhesive to UV light (¶ 0097, ln. 5-6, ¶ 0099, ln. 1-4) and switching the switchable adhesive from a wear state to a removal state by activating the second photoinitiator (¶ 0099, ln. 1-9), 
	Removing the light-switchable adhesive composition from the skin surface of the user (¶ 0099, ln. 8-9). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Pearce such that the method is for removing the adhesive composition from the skin surface of the user, the method comprising exposing the switchable adhesive to a UV light, and switching the switchable adhesive from a wear state to a removal state by activating the second photoinitiator; and removing the light-switchable adhesive composition from the skin surface of the user, as taught by Tunius in order to remove the adhesive composition from the user’s skin while causing less localized trauma (Tunius, ¶ 0002-0004). 
	Further, as discussed above, the first photoinitiator of Pearce is activated by only  visible light (¶ 0015, ln. 3-6) while the second photoinitiator of Tunius is activated by only UV light (¶ 0065). Thus, Pearce in view of Tunius provide a switchable adhesive having at least two different photoinitiators with different absorption spectra. Further, since the first photoinitiator of Pearce is activated by visible light (¶ 0015, ln. 3-6) while the second photoinitiator of Tunius is activated by only UV light (¶ 0065), Pearce in view of Tunius provides an adhesive composition wherein the switchable adhesive is switched from an application state to a wear state by activating the first photoinitiator 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switchable adhesive of Pearce such that it includes the photoinitiator of Tunius, therefore providing a switchable adhesive having at least two different photoinitiators with different absorption spectra in order to provide a switchable adhesive capable of being switched to various states upon exposure to different absorbance spectra. 
	Regarding claim 2, Pearce in view of Tunius fail to teach wherein the at least two different photoinitiators are independently selected from the group consisting of a-hydroxyketone, benzophenone, benzophenone derivatives, benzophenone/a- hydroxyketone, phenylglyoxylate, benzyldimethyl-ketal, aminoketone, acylphosphine derivatives, mono acyl phosphine (MAPO), MAPO/a-hydroxyketone, bis acyl phosphine (BAPO), BAPO dispersion, BAPO/a-hydroxyketone, phosphine oxide, metallocene, ionium salt, thioxanthone derivatives, mixture of triarylsulphonium hexafluorophosphate salts in propylene carbonate, mixture of triarylsulphonium hexafluoroantimonate salts in propylene carbonate, amphorquinone derivatives, benzil derivatives, anthraquinone derivatives, benzoin ether derivatives, polysilanes, 2- benzyl-2-(dimethylamino)-4'-morpholinobutyrophenone, 2-methyl-4'-(methylthio)-2- morpholinopropiophenone, (benzene)tricarbonylchronium, (cumene)cyclopentadienyliron(II)hexafluorophophate, dibenzosuberenone, ferrocene, methylbenzoylformate, and mixtures thereof.  
	Tunius teaches a photoinitiator that is activated by only visible light that is a 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pearce in view of Tunius such that the at least two different photo initiators are independently selected from the group of claimed reagents as taught by Tunius in order to provide at least two different photoinitiators suitable for switching the adhesive in response to two different absorbance spectra. 
	Regarding claim 5, Pearce discloses providing the light-switchable adhesive composition having an adhesive polymer selected from the group consisting of acrylate polymers, acrylate copolymers, and polyurethane polymers (¶ 0017). 
	Regarding claim 6, Pearce in view of Tunius fail to teach the method comprising switching the switchable adhesive from the application state in which the light-switchable adhesive composition has a complex viscosity below 0.4 MPa s.
However, Pearce discloses that the application state exhibits a low complex viscosity in order to dispense the adhesive composition onto the skin (¶ 0059). Therefore Pearce discloses that the complex viscosity is a result-effective variable and discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the application state of Pearce in view of Tunius such that it has a complex 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding claim 7, Pearce discloses exposing the switchable adhesive to only the visible light (¶ 0015, ln. 1-6) and increasing a complex viscosity of the light-switchable adhesive composition (the un-cured state has a low viscosity, ¶ 0059, ln. 1-4, the switchable adhesive composition is then cured, ¶ 0015, ln. 1-6, indicating an increase in viscosity and therefore increased complex viscosity). 
Regarding claim 8, Pearce discloses exposing the switchable adhesive to only the visible light (¶ 0015, ln. 1-6) and increasing a peel force of the switchable adhesive composition to a range of 0.1 to 10 N/in (¶ 0014, ln. 3-6) which is equivalent to about 0.1 N/25mm to 10.1 N/25mm. Therefore, Pearce encompasses a level above 1 N/25mm. 
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
Regarding claim 9, Pearce in view of Tunius fail to teach the method comprising exposing the switchable adhesive to the UV light and decreasing a peel force of the light-switchable adhesive composition.
Tunius teaches exposing the switchable adhesive to the UV light (¶ 0099, ln. 3-4) and decreasing a peel force of the light-switchable adhesive composition (¶ 0001, ln. 1-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Pearce in view of Tunius such that it comprises exposing the switchable adhesive to the UV light and decreasing a peel force of the light-switchable adhesive composition, as taught by Tunius in order to would allow the light-switchable adhesive to undergo a switch wherein the peel strength is reduced and the adhesive can be removed without harming the user (Tunius, ¶ 0001-¶ 0002). 
	Regarding claim 10, Pearce discloses providing the light-switchable adhesive composition having the switchable adhesive including a water absorbent material (¶ 0019, ln. 1-2). 
 	Regarding claim 11, Pearce discloses providing the switchable adhesive composition having a switchable adhesive including one or more additional components selected from the group consisting of plasticizers, oils, tackifiers, fillers, and viscosity-modifiers (e.g. gelatin, ¶ 0019; ln. 4, xantham gum, ¶ 0019, ln. 14).  
	Regarding claim 12, Pearce discloses providing the light-switchable having the switchable adhesive provided in a form of an adhesive wafer (¶ 0039, ln. 1-3). Pearce in view of Tunius fail to teach having the switchable adhesive located between a backing layer, and a release liner.  
	Tunius teaches (fig. 1) providing the light-switchable adhesive having the switchable adhesive provided in a form of an adhesive wafer (ostomy device, ¶ 0071, ln. 3-5) having the switchable adhesive (3) located between a backing layer (2) (¶ 0094, ln. and a release liner (¶ 0043, ln. 1-3). 

	Regarding claim 13, Pearce discloses comprising providing the light-switchable adhesive composition having the switchable adhesive provided in the form of a wound dressing (¶ 0039, ln. 1-2).
	Regarding claim 14, Pearce discloses providing the light switchable adhesive composition having the switchable adhesive provided as a component of an ostomy device (¶ 0039, ln. 1-3), wherein the switchable adhesive is applied to a base plate of one of a one-piece ostomy appliance and a two-piece ostomy appliance (¶ 0005, ln. 1-5). 
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 
	Applicant argues, page 7-9, that Pearce and Tunius, alone or in combination, fail to provide any reason why a person having ordinary skill in the art would use two photoinitiators where a first photoinitiator reacts when subjected to a first photo initiation source (only visible light) and then both the first photoinitiator and a second photoinitiator both react when subject to the second photoinitiation source of UV light. wherein the first photoinitiator is already activated and the UV light activates the second photoinitiator.” Thus, applicant’s arguments are moot.
Applicant argues, page 7-9, that Pearce and Tunius, alone or in combination, alone or in combination, fail to teach or suggest or provide any reason why a person having ordinary skill in the art would provide a light-switchable adhesive composition having at least two different photoinitiators with different absorption spectra. However, as discussed in the rejection above, the first photoinitiator of Pearce allows the switchable adhesive to switch from an application state to a wear state. Further, Tunius is relied upon to teach a second photoinitiator. The second photoinitiator of Tunius provides a method for removing the adhesive composition from the skin surface of the user that allows the adhesive composition to be removed while causing less localized trauma to the patient’s skin (Tunius, ¶ 0002-0004). Thus, providing two different photoinitiators allows the switchable adhesive to undergo an application state, a wear state, and a removal state (see rejection above).
	Applicant argues, page 7-9, that Pearce and Tunius, alone or in combination, fail to teach, suggest or provide any reason to utilize a first photoinitiator activated by only visible light and a second photoinitiator activated by only UV light. However, as discussed in the rejection above, the first photoinitiator of Pearce allows the switchable adhesive composition to switch from the application state to a wear state. Further, Tunius teaches a second photoinitiator that allows the adhesive composition to switch 
Applicant argues, page 7-9, that Pearce and Tunius, alone or in combination, fail to teach or suggest or provide any reason why a person in the art would apply the light-switchable adhesive composition to the skin surface of a user and expose the switchable adhesive to switch the switchable adhesive from an application state to a wear state by activating the first photoinitiator and not the second photoinitiator. However, activating the first photoinitiator allows the switchable adhesive to switch from an application state to a wear state. It would be advantageous to not activate the second photoinitiator as the second photoinitiator taught by Tunius is activated such that the adhesive composition can be removed. 
	Applicant argues, page 7-9, that Pearce and Tunius, alone or in combination, fail to further teach or suggest or provide any reason why a person having ordinary skill in the art would then expose the switchable adhesive to UV light to switch the switchable adhesive from the wear state to the removal state by activating both the first photoinitiator and the second photoinitiator. However, as discussed in the 112 rejection above, claim 1 will be interpreted as “exposing the switchable adhesive to UV light and switching the switchable adhesive from the wear state to a removal state wherein the first photoinitiator is already activated and the UV light activates the second photoinitiator .”
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Pearce with the second photoinitiator of Tunius in order to allow the adhesive composition to switch from a wear state to a removal state.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/MEAGAN NGO/Examiner, Art Unit 3781 

/Adam Marcetich/Primary Examiner, Art Unit 3781